t c memo united_states tax_court law offices---richard ashare p c petitioner v commissioner of internal revenue respondent docket no filed date p is a corporate law firm and a is its sole shareholder and only professional employee p has represented a class of plaintiffs from to date and was awarded dollar_figure in legal fees when the case was settled in p received those fees from through and is not entitled to further fees for significant ongoing services which it must perform on that case p's workload in and after was minimal except for the ongoing services p paid a dollar_figure of compensation from through and for each year but one reported no taxable_income for p reported taxable_income of dollar_figure dollar_figure was retained for p's future operations and dollar_figure was retained to pay p's federal_income_tax liability p paid a dollar_figure of compensation during and reported a dollar_figure loss that it carried back to to claim a refund of dollar_figure p borrowed dollar_figure from a and sold most of its assets to have the funds to pay a the dollar_figure exclusive of dollar_figure of federal_income_tax refunds received or accrued by p on its carryback of losses from and p's deficit in retained earnings on date was dollar_figure held r did not conduct a second_examination of p's books of account in violation of sec_7605 i r c held further sec_162 i r c allows p to deduct dollar_figure in as reasonable_compensation paid to a for gordon s gold david j lieberman and barry r bess petitioner trevor t wetherington and robert d heitmeyer for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine an income_tax deficiency of dollar_figure for the deficiency stems from respondent's determination that petitioner may not deduct dollar_figure paid to its shareholder employee in reportedly as compensation petitioner reported a net_operating_loss nol for that it carried back to we must decide the following issues at the start of trial the court allowed mr bess to withdraw as counsel because he was going to be a witness for petitioner whether respondent violated the prohibition of sec_7605 against a second_examination of petitioner's books of account for we hold he did not whether sec_162 allows petitioner to deduct the dollar_figure as compensation we hold it does unless otherwise indicated section references are to the internal_revenue_code in effect for the applicable years rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner is a corporate law firm that specializes in state and municipal employee pension benefits and the litigation thereof it uses the cash_method for federal_income_tax purposes and an accrual_method for book purposes its principal_place_of_business was in detroit michigan when its petition was filed richard ashare an attorney incorporated petitioner in with a capital_contribution of dollar_figure mr ashare is petitioner's sole shareholder and one of its two employees petitioner's other employee is mr ashare's secretary kathleen moore baker ms moore petitioner has three directors mr ashare his wife marlene and his longtime tax adviser barry bess petitioner has two officers mr ashare president and treasurer and mrs ashare secretary mr bess is petitioner's and mr ashare's principal tax adviser among other things mr bess advised mr ashare on petitioner's incorporation in mr ashare has focused almost exclusively on one case the gentile case during his employment by petitioner in that case mr ashare on behalf of petitioner represented a class of big_number to big_number persons known as the policeman and fireman retirement_system of the city of detroit the class retained petitioner on a contingent_fee basis to sue the city of detroit the city for a correct computation of employee pension benefits in following prolonged litigation the city agreed to pay the class dollar_figure million to settle the gentile case the court overseeing the litigation awarded petitioner dollar_figure of the settlement proceeds as legal fees petitioner received these fees from through petitioner reportedly paid compensation of dollar_figure to mr ashare during the same years except for its work on the gentile case petitioner's workload in and after was and is minimal petitioner generally began to wind down its business after it settled the gentile case and its only case as of date was the gentile case petitioner reported on its form_1120 u s_corporation income_tax return that it paid mr ashare dollar_figure in compensation mr ashare lent petitioner dollar_figure and petitioner liquidated most of its assets so that it would have the funds to pay mr ashare the dollar_figure petitioner reported a dollar_figure taxable loss for which on date it carried back to to receive a dollar_figure refund of taxes paid for petitioner's reported loss resulted in a reported deficit of dollar_figure in retained earnings on date which translates into a deficit of dollar_figure in retained earnings exclusive of the tax refunds of dollar_figure dollar_figure and dollar_figure described infra and supra petitioner's reported balance_sheet at the beginning and end of was as follows assets cash dollar_figure dollar_figure mortgage receivable big_number big_number loan receivable big_number -o- prepaid_expense big_number big_number refundable income_tax big_number big_number investments---marketable securities big_number big_number depreciable_property net of depreciation big_number big_number total assets big_number big_number liabilities payroll_taxes withheld big_number accrued pension contribution big_number -q- loans from shareholders big_number big_number total liabilities big_number big_number shareholder's equity common_stock big_number big_number retained earnings deficit big_number big_number total shareholder's equity deficit big_number big_number total liabilities s h's equity deficit big_number big_number mr ashare in his capacity as petitioner's employee has served as trustee of the gentile case settlement fund from to date following the settlement petitioner has had to perform a tremendous amount of work administering the fund eg it has had to identify and locate each gentile case plaintiff ascertain actuarially each plaintiff's pension benefit with the assistance of few or no records maintained by the city on its employees and distribute to each plaintiff his or her ascertained benefit both mr ashare and ms moore on behalf of petitioner have devoted and continue to devote significant time and effort to the fund's administration and petitioner continues to employ ms moore full time at a salary of dollar_figure petitioner continues to lease the office space let to it since its incorporation except for the dollar_figure award petitioner is not entitled to any further compensation_for the postsettlement services performed on the gentile case as of date petitioner still had to locate and ascertain the benefits of approximately plaintiffs as of date petitioner still had to locate and ascertain the benefits of approximately plaintiffs petitioner's items of income and expense as reported on its through forms are as follows income legal fees gentile case dollar_figure dollar_figure dollar_figure dollar_figure -o- other cases’ big_number big_number big_number o0- dollar_figure total big_number big_number big_number big_number big_number dividends big_number big_number big_number big_number big_number interest big_number big_number big_number big_number business prop sale sec_164 -o- -o- -q- client costs reimb -0- -0- -0- big_number -0o- mediation fees big_number big_number o- o- total income big_number big_number big_number big_number big_number deductions officer compensation big_number big_number dollar_figure dollar_figure dollar_figure secretary's compens big_number big_number big_number big_number rents big_number big_number big_number big_number big_number taxes big_number big_number big_number big_number interest --0- --0- --0- -0- depreciation big_number big_number big_number big_number big_number officer pension plans big_number big_number big_number big_number big_number employee_benefits big_number big_number big_number big_number big_number client contract service --o- big_number --o- big_number big_number seminars publications big_number big_number big_number big_number big_number insurance big_number big_number big_number big_number big_number office big_number big_number big_number big_number postage big_number big_number big_number big_number big_number professional fees big_number big_number big_number big_number big_number entertainment big_number big_number big_number big_number big_number telephone big_number big_number big_number big_number big_number vehicles big_number big_number big_number big_number big_number tuition big_number big_number big_number -o- -0- reimbursements -0- -0- -0- -0- big_number nol_carryover from big_number -o- -o- -q- special deduction --o0- --o0- --o0- big_number big_number total deductions big_number big_number big_number big_number big_number taxable_income loss o- big_number big_number big_number big_number total_tax -o- big_number -o- -o- -0- ' most if not all of these fees for are attributable to a cause of action alleged in the gentile case but treated by petitioner as unrelated to the gentile case in petitioner carried the loss back to and received a refund of dollar_figure and a corresponding abatement of an estimated_tax penalty in petitioner carried the loss back to and received a refund of dollar_figure and a corresponding abatement of the estimated_tax penalty respondent audited petitioner's through taxable years in connection therewith petitioner agreed with respondent in date that some of the compensation paid to mr ashare during the related years was constructive dividends petitioner has never formally declared or paid a dividend the amounts recharacterized to dividends are as follows year reported compensation agreed compensation constructive dividends dollar_figure dollar_figure --q- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number following the audit petitioner carried its loss back to during the relevant years petitioner's board did not convene as a board in person every december the board would transact its business for that year through one or more telephone conversations between messrs bess and ashare board action was reflected in written resolutions signed by all three board members who contemporaneously therewith consented under state law for the board to act without an actual meeting board action included setting each employee's compensation_for that year in accordance with petitioner's unwritten compensation policy in accordance with petitioner's compensation policy mr bess telephones petitioner's accountant’ every december and the petitioner's accountant during the relevant years was continued accountant recommends to mr bess the total amount of compensation that petitioner should pay its employees mr bess then telephones mr ashare to relay the accountant's recommendation to him and mr ashare sets the specific amounts of compensation that petitioner will pay to him and ms moore petitioner's plan of compensation_for mr ashare is to pay him annually all legal fees that petitioner receives during the year less an amount equal to the sum of its corporate expenses exclusive of mr ashare's compensation plus any funds retained for petitioner's future operations petitioner's plan of compensation as applied has allowed it through to report no profits subject_to federal_income_tax except for its first years of operation and for from petitioner's incorporation through petitioner reported the following profit loss compensation paid to mr ashare and contributions to mr ashare's pension fund year compensation pension ended profit paid contribution dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0o- big_number big_number continued herbert lazarus of lazarus mr lazarus has since died rice lopatin c p a 's p c -- - -o- big_number big_number -o- big_number big_number -o- big_number big_number --0- big_number big_number --0- big_number big_number -o- big_number big_number -o- big_number big_number -o- big_number big_number -o- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --0- --0- ' undisclosed by the record petitioner's board resolved on date that petitioner would retain dollar_figure of its profit for the reasonably anticipated needs of the business for the forthcoming years petitioner used another dollar_figure to pay its federal_income_tax liability the board also resolved on that date that petitioner would pay dollar_figure in compensation to mr ashare during in consideration of the efforts expended by richard ashare on behalf of the corporation for the calendar_year ending date the board resolved on date that petitioner would pay dollar_figure in compensation to mr ashare in consideration of the efforts expended by richard ashare on behalf of the corporation for both the calendar_year ending december the record does not identify the reasonably anticipated needs for which petitioner retained some of the earnings and for prior years' efforts yet uncompensated one day before mr ashare had received and deposited petitioner's check in the amount of dollar_figure the board also resolved on date that petitioner's officers are authorized empowered and directed for and on behalf of the corporation to execute a promissory note in favor of the sole shareholder in the principal_amount of hight hundred sixteen thousand seven hundred fifty-six and no dollar_figure dollars petitioner issued the referenced note to mr ashare on the same day the board also resolved on date that dollar_figure of the dollar_figure that mr ashare lent petitioner during the year shall be duly reflected on petitioner's books as a contribution_to_capital petitioner's date balance_sheet does not reflect any of the lent amount as a capital_contribution and mr bess does not understand mr ashare to have transferred the dollar_figure to petitioner as a capital_contribution respondent began auditing petitioner's taxable_year in or about date and the case was assigned to a revenue_agent who had not been involved in the audit of petitioner's through taxable years the agent examined petitioner's tax_return and requested and received correspondence from petitioner's representative david lieberman the agent had no direct contact with either mr ashare or any of petitioner's other officers or employees on date the agent prepared a report that stated that petitioner was liable for alternative_minimum_tax amt the agent limited the scope of his report to amt because the application thereof generated the maximum amount of taxes that could be recovered for on the same day respondent forwarded the agent's report to mr bess as part of a 30-day_letter petitioner had notified respondent that mr lieberman and his coworker mr bess both served as its representatives for purposes of the audit on date the agent after learning months before that he had incorrectly applied amt to petitioner's taxable_year prepared a second report that stated that petitioner was not entitled to deduct any of mr ashare's compensation on the same day the respondent mailed that report to mr bess as part of a second 30-day_letter between the dates of the 30-day letters the agent was considering mr ashare's personal income_tax_liability in connection therewith the agent requested petitioner's board minutes from mr lieberman who also represented mr ashare mr lieberman delivered to the revenue_agent petitioner's board resolutions for which included the resolution mentioned above as to the promissory note the agent prepared his second report on petitioner's taxable_year on the basis of information that he received from petitioner on or before date opinion we must decide whether any or all of the dollar_figure paid to mr ashare in was reasonable_compensation under sec_162 petitioner argues it was asserting that it paid mr ashare the disputed amount to compensate him for past and present services petitioner asserts that it had a formula under which mr ashare would be paid all legal fees received by petitioner and that the dollar_figure paid to mr ashare over the 5-year period from to was less than the dollar_figure received on the gentile case respondent argues that the disputed amount is nondeductible because it was neither reasonable in amount nor paid to mr ashare to compensate him for past or present services before deciding this issue we pause to discuss a claim by petitioner that respondent violated its rights under sec_7605 by conducting a second_examination of its books of account for petitioner contends that the revenue_agent performed a second_examination when he asked mr lieberman for petitioner's minutes petitioner asserts that respondent needed petitioner's board resolutions to determine that petitioner had paid mr ashare unreasonable_compensation during that year we understand petitioner to conclude that respondent because of the purported second_examination is precluded from asserting in this proceeding that mr ashare's compensation is nondeductible ’ we disagree with petitioner that respondent is precluded by sec_7605 from asserting that it may not deduct the compensation it paid mr ashare in sec_7605 b generally limits the commissioner to one inspection of a taxpayer's books of account for each taxable_year congress enacted this section intending to guarantee that taxpayers whose accounts had been closed will not be subject_to 'unnecessary' harassment by being required frequently to present their 'books of account’ to the income_tax agency 371_f2d_697 6th cir congress did not intend for sec_7605 to be a severe restriction on the commissioner's powers in monitoring and enforcing the code see 379_us_48 petitioner taking language from 301_f2d_267 7th cir argues that the court must x set_aside the deficiency assessment set forth in the revenue agent's second report because of a violation of the sec_7605 prohibition against a second_examination that language is inapplicable to a proceeding originating in this court when a proceeding originates in a district_court as was the case in reineman the commissioner has already assessed the deficiency that is the subject of the proceeding when a proceeding originates in this court the commissioner usually has not assessed a deficiency absent certain exceptions none of which are applicable here the filing of a petition in this court bars the commissioner from assessing a deficiency until after the decision entered by this court becomes final see sec_6213 -- - see also crosby v commissioner tcmemo_1970_286 we are unable to conclude under the facts herein that respondent violated the second_examination prohibition of sec_7605 the record simply does not persuade us that respondent performed more than one inspection of petitioner's books of account whereas petitioner argues that a second inspection occurred mainly because the revenue_agent on behalf of the commissioner prepared two reports we do not agree that the commissioner may issue two or more reports on a single taxable_year of a taxpayer does not necessarily mean that the commissioner performed more than one examination of the taxpayer's books of account see united_states v balanced fin mgt inc f 2d 10th cir 'the standard is whether the examination or investigation sought by the irs is unnecessarily duplicative of some prior examination' quoting 543_f2d_996 2d cir see also brodhead v commissioner tcmemo_1979_113 the applicability of sec_7605 as relevant herein turns as a threshold matter upon a finding of unnecessary multiple examinations of a taxpayer's books of account and does not rest upon a finding that a revenue_agent may have prepared multiple reports on his or her examination of the underlying year see feldman v commissioner tcmemo_1985_132 see also 406_f2d_706 5th cir the term books of account as used in sec_7605 is limited to the taxpayer's books_and_records affg 50_tc_186 354_f2d_629 7th cir same estate of adams v commissioner tcmemo_1967_221 same and the cases cited therein nor does the record support petitioner's proposed finding that the commissioner needed its board resolutions to learn that mr ashare had made a large loan to petitioner during or more importantly to determine that petitioner could not deduct the amount of compensation reportedly paid to mr ashare during that year before commencing his examination of petitioner's taxable_year respondent had petitioner's corporate_income_tax return which stated explicitly that petitioner was deducting dollar_figure in compensation paid to its sole shareholder mr ashare the dollar_figure deduction was generating a dollar_figure taxable loss for petitioner owed mr ashare dollar_figure on date and that he had lent at least dollar_figure of that amount to petitioner during petitioner had a reported retained earnings deficit of dollar_figure at date and petitioner had liquidated most of its assets in respondent also was privy to the fact that petitioner had used almost all of its reported loss to claim a dollar_figure refund for taxes paid for and that after the taxable_year petitioner would no longer be allowed to recover those taxes by virtue of a carryback sec_7605 is not violated in a case such as this where the commissioner simply applies the facts figures and other data within his lawful possession with an eye towards a legitimate governmental purpose of determining the correct_tax liability of a taxpayer under examination see jackson v commissioner tcmemo_1982_556 see also 64_tc_510 affd per curiam 578_f2d_827 9th cir we also find it meaningful that the revenue_agent was contemporaneously considering issues as to the personal income_tax_liability of mr ashare who was petitioner's officer director sole shareholder and key_employee that the commissioner may glean from the books of an individual third party such as mr ashare information that is relevant to the tax_liability of his or her controlled_entity does not necessarily mean that the commissioner performs an improper second_examination of the entity under sec_7605 see geurkink v united_states supra pincite we emphasize that sec_7605 b relates to a second_examination of books of account of a taxpayer and does not apply to an examination of books of account of a third person in some settings the commissioner's examination of the books of a corporation's officer shareholder or employee may actually be an examination of the corporation's books because of the inextricable identity between them or because examination of the individual's books serves as a subterfuge for examining the corporation's books eg where the separate_accounts are all maintained in the same volume compare 301_f2d_267 7th cir and application of leonardo 208_fsupp_124 n d cal with hall v commissioner t c pincite and 44_tc_323 the record at hand however lacks the requisite evidentiary foundation to persuade us that any examination of mr ashare's books of account was a subterfuge for examining petitioner's books the record merely suggests that the revenue_agent simply did what he purported to do namely gather information on the potential personal income_tax_liability of mr ashare a taxpayer who although related to petitioner is separate and distinct from it see united_states holding co v commissioner supra we turn to the primary issue namely whether sec_162 a allows petitioner to deduct the dollar_figure paid to mr ashare as compensation a payment of compensation is deductible under that section if it is reasonable in amount and for services actually rendered to the payor in or before the year of payment see sec_162 a 281_us_115 172_f3d_942 6th cir revg tcmemo_1997_464 sec_1_162-7 income_tax regs see also pulsar components intl inc v commissioner t c memo mad auto wrecking inc v commissioner t c memo petitioner must prove that it may deduct compensation in an amount greater than that determined by respondent see rule a careful scrutiny of the facts is appropriate in a case such as this where the payor is controlled by the payee employee see pulsar components intl inc v commissioner supra mad auto wrecking inc v commissioner supra we have no doubt that the dollar_figure paid to mr ashare meets the first test for deductibility ie it is reasonable in amount as to the compensation that a personal_service_corporation such as petitioner could pay its key_employee ina year for his services mr ashare's qualifications for his position with petitioner justify high compensation as does the fact that he is vital and indispensable in petitioner's operation and success petitioner's business also is complex and highly specialized and it demands a person of mr ashare's expertise see alpha med inc v commissioner supra pincite 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court dated date see also pulsar components intl inc v commissioner supra mad auto wrecking inc v commissioner supra - - the mere fact that the dollar_figure is reasonable in amount does not necessarily mean that it is deductible in full a deduction for compensation is not allowed to the extent that the compensation is paid for something other than services rendered by the payee employee primarily in or before the year of payment see sec_162 733_f2d_191 lst cir affg 81_tc_505 679_f2d_159 9th cir affg 76_tc_789 98_tc_511 58_tc_1055 affd without published opinion a74 f 2d 5th cir see also tool producers inc v commissioner tcmemo_1995_407 affd without unpublished opinion 97_f3d_1452 6th cir this brings us to our second inquiry did petitioner pay mr ashare the disputed amount primarily for services provided in or before on the basis of our review of the record we conclude it did according to petitioner the dollar_figure is deductible in full mainly because the dollar_figure paid to mr ashare from through is less than the dollar_figure received on the gentile case respondent replies that petitioner is incorrect as to the mechanics of its compensation formula messrs ashare and bess testified that mr ashare's compensation was set at the legal fees received by petitioner during the year less corporate expenses and respondent applies that testimony to conclude that mr ashare was overcompensated in each of the years relevant herein and entitled to no compensation_for respondent notes that was the last year from which petitioner could carry back an nol to to recover the federal income taxes paid for that year see sec_172 a carryback of an nol such as the one at hand is limited to the prior years and argues that the main reason for the dollar_figure payment was to recover those taxes respondent notes that petitioner had a significant deficit in retained earnings on date we agree with petitioner that it may deduct the dollar_figure because it paid the amount to mr ashare to compensate him for work on the gentile case up until the time that the gentile case was settled in mr ashare on behalf of petitioner had performed significant services on that case to entitle the class to receive the dollar_figure million settlement payment afterwards petitioner and hence mr ashare was obligated to perform significant services in administering the proper disposition of that dollar_figure million payment but for mr ashare petitioner never would have received the dollar_figure of legal fees in the first place but for mr ashare petitioner would never be able to dispose_of the settlement funds properly given the necessity and indispensability of mr ashare's services on the gentile case we do not believe it unreasonable to conclude as we do that petitioner paid mr ashare the dollar_figure to compensate him for services connected to that case respondent focuses on petitioner's longstanding compensation formula and observes that the amount of mr ashare's compensation does not follow from an application of that formula respondent concludes that petitioner paid the dollar_figure to mr ashare without the requisite intent to compensate him for his services we do not agree although it is true as respondent observes that petitioner did not correctly apply its longstanding formula to ascertain mr ashare's compensation_for petitioner's management obviously decided that mr ashare was entitled to be paid a greater amount during that year it does not matter that petitioner's revenues during that year were less than the dollar_figure payment or that the dollar_figure payment produced a deficit in retained earnings the dispositive fact of this case is that petitioner's board through an exercise of unwritten corporate policy set mr ashare's compensation_for at dollar_figure the facts of this case indicate that the board truly believed that mr ashare's services were worth paying him dollar_figure in mr bess testified adamantly that the board considered the value of petitioner's past and present services when it set mr ashare's compensation_for each year and we find in the record that the board knew how to limit mr ashare's compensation to the value of his uncompensated services as of the end of each year the board for example considered the value of mr ashare's uncompensated services as of date and resolved specifically that mr ashare's compensation_for that year was limited to services performed during that year petitioner definitely had the opportunity the means and a strong tax incentive to inflate mr ashare's compensation_for that year it did not which indicates to us that the board was set on establishing mr ashare's compensation at its fair value in this regard the board resolved that mr ashare was entitled to receive compensation of dollar_figure during for his past and present services the board through the exercise of its sound business judgment resolved that mr ashare was entitled to that amount of compensation and we decline to second guess the board's wisdom the board knew that was the last year from which petitioner could use an nol to recover all of the taxes which it paid for and that paying petitioner the dollar_figure would allow it to recover all those taxes the board also knew that petitioner had a continuing obligation to provide significant services on the gentile case for many years after that petitioner's revenues in post-1992 years would practically be nonexistent and that petitioner would not have any resources to pay mr ashare future compensation we also believe it critical that petitioner had the funds to pay mr ashare the dollar_figure petitioner did not pay mr ashare the dollar_figure by way of a debt_instrument such as a promissory note petitioner used funds which it was able to raise through a liquidation of assets most of which were obtained on account of the efforts of mr ashare and through one or more loans the fact that mr ashare is the one who lent the funds to petitioner is of no consequence it is a legitimate managerial function to ascertain the amount of employee compensation that will be paid in a year and absent abuse which is not present here we decline to second-guess management's decision on the amount and timing of that compensation or on the manner in which management goes about obtaining the underlying funds we hold that petitioner may deduct the dollar_figure payment to mr ashare as reasonable_compensation in so holding we have considered all arguments made by the parties and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered under rule
